An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                NO. COA13-777
                       NORTH CAROLINA COURT OF APPEALS
                             Filed:     7 January 2014
PHILADELPHUS PRESBYTERIAN FOUNDATION,
INC., CHRIS EMANUEL BAXLEY, DANNY
BULLARD & SYBIL BULLARD HARRIS, FRASER
& HARRIS, LLC, SHELLI BREWINGTON, RICKY
LYNN BRITT, PHIL LOCKLEAR & DEBORAH
LOCKLEAR, & MELANIE STRICKLAND HUNT,
     Petitioners

                                                    Robeson County
      v.
                                                    No. 12 CVS 2097

ROBESON COUNTY BOARD OF ADJUSTMENT,
ROBESON COUNTY BOARD OF COMMISSIONERS,
ROBESON COUNTY,
     Respondents



      Appeal by petitioners from order entered 21 March 2013 by

Judge Robert F. Floyd, Jr., in Robeson County Superior Court.

Heard in the Court of Appeals 21 November 2013.


      J. Gates Harris for Petitioners-Appellants.

      Parker Poe Adams & Bernstein, LLP, by Melanie Black Dubis
      and Matthew H. Mall, for Respondents-Appellees.


      ERVIN, Judge.


      Petitioners      Philadelphus       Presbyterian      Foundation,       Inc.,

Chris    Emanuel    Baxley,     Danny    Bullard,     Sybil    Bullard     Harris,

Fraser & Harris, LLC, Shelli Brewington, Ricky Lynn Britt, Phil
                                       -2-
Locklear, Deborah Locklear, and Melanie Strickland Hunt appeal

from an order dismissing their certiorari petition and denying

their motion to amend the petition in order to add a necessary

party.       Although Petitioners concede that they failed to join a

necessary party at the time that they filed their petition, they

contend that the trial court erred by depriving them of the

ability to amend their petition to join the omitted necessary

party      and   dismissing    their   petition    instead.     After    careful

consideration of Petitioners’ challenges to the trial court’s

order in light of the record and the applicable law, we conclude

that the trial court’s order should be affirmed.

                              I. Factual Background

       On 2 July 2012, the Robeson County Board of Commissioners

met for the purpose of considering an application filed by Buie

Lakes Plantation, LLC, in which Buie Lakes sought the issuance

of a conditional use permit authorizing the construction of a

sand       mining   and   processing   facility.      On   16   July    2012,1   a

decision determining that the application was complete, complied

with all applicable land use ordinances, and should be approved

was authenticated by the County clerk.                 The conditional use

       1
      Although the Board appears to have approved the permit on
16 July 2012, Buie Lakes did not accept the terms upon which the
issuance of the permit was conditioned until 9 August 2012 and
the permit was not recorded in the office of the Robeson County
Register of Deeds until 13 August 2012.
                                         -3-
permit that Robeson County voted to approve set forth numerous

detailed conditions to which Buie Lakes would have to assent in

order   to   be     allowed     to    construct     and   operate    the    proposed

facility, including restrictions on the hours during which the

facility     was    permitted    to    operate      and   a   prohibition    on   the

performance of certain blasting operations.

    On 1 August 2012, Petitioners filed a petition requesting

the issuance of a writ of certiorari for the purpose of seeking

review of Robeson County’s decision to approve the challenged

conditional use permit and alleging that the issuance of the

challenged     conditional       use    permit      was   unlawful   for    numerous

substantive and procedural reasons.                 On the same date, the Clerk

of Superior Court of Robeson County issued a writ of certiorari

requiring Respondents Robeson County Board of Adjustment and the

Robeson County Commission to prepare and certify a record of the

proceedings leading to the issuance of the disputed conditional

use permit for delivery to the court.                      On 13 December 2012,

Respondents        filed   a   memorandum      in    which    they   disputed     the

validity of the arguments advanced in the petition and noted

that, “[c]ontrary to the requirement of N.C. Gen. Stat. §§ 153A-
                                      -4-
3549       and    160A-393,    Petitioners   did    not     name   Buie   Lakes

Plantation as a party in the Petition for Writ of Certiorari.”2

       The matter came on for hearing before the trial court on 14

February 2013.         During the course of this hearing, Respondents

made an oral motion to dismiss the petition as the result of

Petitioners’ failure to join a necessary party under N.C. Gen.

Stat. § 1A-1, Rule 12(b)(7).            In response, Petitioners sought

the entry of an order allowing them to amend their petition in

order to name Buie Lakes as a party.               At the conclusion of the

hearing, the trial court orally announced that it would deny

Petitioners’ amendment motion and grant Respondents’ dismissal

motion.          On 21 March 2013, the trial court entered an order

denying Petitioners’ amendment motion and granting Respondents’

dismissal motion.           Petitioners noted an appeal to this Court

from the trial court’s order.

                               II. Legal Analysis

                              A. Standard of Review

       According       to     well-established      North     Carolina     law,

“compliance with the requirements for entry of notice of appeal

is jurisdictional” and subject to de novo review.                    State v.
       2
      Although Petitioners assert on a number of occasions in
their brief that they were not aware of this deficiency in their
petition and that they had been surprised when this contention
was advanced at the hearing held before the trial court, the
record plainly reflects that Respondents raised this issue at
least two months before the hearing held in this case.
                                         -5-
Oates, 366 N.C. 264, 266, 732 S.E.2d 571, 573 (2012) (citing

Dogwood Dev. & Mgmt. Co. v. White Oak Transp. Co., 362 N.C. 191,

197-98, 657 S.E.2d 361, 365 (2008) and Harris v. Matthews, 361

N.C. 265, 271, 643 S.E.2d 566, 570 (2007)).                    “A motion to amend

is addressed to the discretion of the court, and its decision

thereon is not subject to review except in case of manifest

abuse.”       Calloway v. Ford Motor Co., 281 N.C. 496, 501, 189

S.E.2d 484, 488 (1972).

                            B. Dismissal of Petition

      The issuance of a conditional use permit by a county agency

“shall be subject to review of the superior court in the nature

of certiorari consistent with [N.C. Gen. Stat. §] 153A-354.”

N.C. Gen. Stat. § 153A-340(c1).              A petition seeking the issuance

of a writ of certiorari for the purpose of obtaining judicial

review of a decision to approve a conditional use permit must

“be filed with the clerk of superior court within 30 days after

the   decision      of   the   board   is    filed     in    such      office   as   the

ordinance       specifies,     or   after      a    written       copy     thereof    is

delivered      to   every    aggrieved      party    who    has    filed    a   written

request for such copy with the secretary or chairman of the

board at the time of its hearing of the case, whichever is

later.”       N.C. Gen. Stat. § 153A-345(e2).               According to N.C. Gen.

Stat.     §    153A-349(a),     “[w]henever         appeals       of   quasi-judicial
                                         -6-
decisions      of   [county]    decision-making   boards    are   to   superior

court   and    in   the   nature    of   certiorari   as   required    by    this

Article, the provisions of [N.C. Gen. Stat. §] 160A-393 shall be

applicable to those appeals.”              Pursuant to N.C. Gen. Stat. §

160A-393(e), “[i]f the petitioner is not the applicant before

the decision-making board whose decision is being appealed, the

petitioner shall . . . name that applicant as a respondent.”                   As

a result, in order to properly challenge the issuance of the

conditional use permit at issue here, Petitioners were required

to file their petition in a timely manner, which they appear to

have done, and to name Buie Lakes as a party respondent, which

they did not do.

       The trial court dismissed the petition with prejudice “for

the failure of the Petitioners to join a necessary party.”                    In

support of this decision, Respondents cite Whitson v. Camden

Cnty. Bd. of Comm’rs, 2013 N.C. App. LEXIS 766 (2013), in which

this Court upheld the dismissal of a certiorari petition for

lack of subject matter jurisdiction in light of the petitioner’s

failure to name the applicant as a respondent as required by

N.C.    Gen.    Stat.     §    160A-393(a).    Although     Whitson,    as     an

unpublished decision, is not binding upon us, e.g. Cary Creek

Ltd. P’ship v. Town of Cary, 203 N.C. App. 99, 106, 690 S.E.2d

549, 554, disc. review denied, 364 N.C. 600, 703 S.E.2d 441
                                             -7-
(2010);     N.C.R.     App.     P.     30(e)(3),            we    conclude         that    it    is

consistent with and compelled                    by    our decision in              McCrann v.

Village of Pinehurst, __ N.C. App. __, 716 S.E.2d 667 (2011), in

which     the   petitioner’s           challenge            to     the       issuance      of    a

conditional     use    permit       was     not       filed      within      the    thirty      day

period specified in N.C. Gen. Stat. § 160A-388(e2) and in which

we held that this deficiency, like the failure to note an appeal

in   a    timely     manner,        deprived       the       reviewing        court       of    any

jurisdiction to hear and determine the issues raised in the

petition.       McCrann,       __    N.C.    App.       at       __,   716    S.E.2d      at    670

(stating that “‘[t]he requirement of timely filing and service

of   notice     of     appeal        is     jurisdictional,               and      unless       the

requirement[ is] met, the appeal must be dismissed,’” and that

“[w]e    see    no    reason    to        treat       the     requirements          for    timely

‘appeal’ for judicial review . . . differently”) (quoting Reidy

v. Whiteheart Ass’n, 185 N.C. App. 76, 85, 648 S.E.2d 265, 271-

72, disc. review denied, 361 N.C. 696, 652 S.E.2d 651 (2007),

cert. denied, 552 U.S. 1243, 128 S. Ct. 1484, 170 L. Ed. 2d 298

(2008)).

     Although        the   filing      of    a     certiorari          petition       certainly

bears some resemblance to the institution of a civil action, as

Petitioners implicitly assert, the analogy between an appeal and

a request for certiorari review made in McCrann is clearly the
                                            -8-
correct   one.         In    such    certiorari      proceedings,          the   “superior

court is not a trier of fact, but assumes the posture of an

appellate court.”            In re Appeal of Willis, 129 N.C. App. 499,

500,   500    S.E.2d        723,    725   (1998).        More   specifically,         “[i]n

reviewing zoning decisions, the trial court sits in the posture

of an appellate court” and is charged with “‘(1) [r]eviewing the

record for errors in law; (2) insuring that procedures specified

by law in both statute and ordinance are followed; (3) insuring

that   appropriate           due    process      rights    of     a     petitioner     are

protected, including the right to offer evidence, cross-examine

witnesses and inspect documents; (4) insuring that the decisions

of   zoning     boards       are    supported       by   competent,        material    and

substantial evidence in the whole record; and (5) insuring that

decisions are not arbitrary and capricious.’”                         Ball v. Randolph

Cnty. Bd. of Adjustment, 129 N.C. App. 300, 302, 498 S.E.2d 833,

834 (quoting Mize v. Cnty. of Mecklenburg, 80 N.C. App. 279,

284, 341 S.E.2d 767, 770 (1986)), disc. review improvidently

granted, 349 N.C. 348, 507 S.E.2d 272 (1998).                         For that reason,

we   conclude    that       the    extent   to    which    a    trial      court   obtains

jurisdiction      to     address      the     issues     raised       in   a     certiorari

petition should be analyzed in the same manner as the extent to

which an appellate court obtains jurisdiction over an appeal

from the General Court of Justice or an administrative agency.
                                      -9-
       As the Supreme Court stated approximately a half century

ago, “[t]here is no inherent or inalienable right of appeal from

an inferior court to a superior court or from a superior court

to the Supreme Court,” so that “[n]o appeal lies from an order

or decision of [a subordinate body] unless the right is granted

by statute.”     In re Halifax Paper Co., 259 N.C. 589, 592, 131

S.E.2d 441, 444 (1963).        In view of the fact that “an appeal is

not a matter of absolute right,” “the appellant must comply with

the statutes and rules of Court as to the time and manner of

taking and perfecting his appeal.”          Caudle v. Morris, 158 N.C.

594, 595, 74 S.E. 98,          98 (1912).     As a result, given that

Petitioners violated the relevant provisions of N.C. Gen. Stat.

§ 160A-393(e) by failing to name Buie Lakes as a respondent, the

trial court correctly dismissed their certiorari petition for

lack   of   subject   matter    jurisdiction.      N.C.    Cent.   Univ.    v.

Taylor, 122 N.C. App. 609, 612-13, 471 S.E.2d 115, 118 (1996)

(stating that “[f]ailure to meet the pleading requirements for

this extraordinary writ deprives the superior court of subject

matter    jurisdiction   of    the   particular   matter   over    which   the

moving party seeks review”), aff’d, 345 N.C. 630, 481 S.E.2d 83

(1997).

                      C. Denial of Amendment Motion
                                              -10-
       Although they acknowledge that their petition as originally

filed was flawed, Petitioners contend that the trial court erred

by refusing to allow them to amend their petition so as to name

Buie Lakes as a party respondent.                     In essence, Petitioners argue

that   the    trial    court      acquired          jurisdiction    over     the      issues

raised by their certiorari petition as a result of the fact that

the petition in question was filed in a timely manner and should

have   allowed     them     to    cure        the    deficiency    in    their   original

petition by amending that filing.                      We do not find Petitioners’

argument persuasive.

       The    first,   and       most    serious,       problem    with     Petitioners’

argument      is   that,     for        the     reasons    that     we    have     already

enunciated, the trial court lacked jurisdiction over the issues

raised by the certiorari petition given Petitioners’ failure to

join   Buie    Lakes   as    a    party        respondent.        According      to    well-

established North Carolina law,                      “‘[i]f a court finds at any

stage of the proceedings that it lacks jurisdiction over the

subject matter of a case, it must dismiss the case for want of

jurisdiction.’”            Sarda        v.      City/Cnty.    of        Durham     Bd.    of

Adjustment, 156 N.C. App. 213, 215, 575 S.E.2d 829, 831 (2003)

(quoting State v. Linemann, 135 N.C. App. 734, 739, 522 S.E.2d

781, 785 (1999)).            As a result, given that the trial court

lacked jurisdiction over this case as a result of Petitioners’
                                   -11-
failure to join Buie Lakes as a party respondent, it also lacked

the authority to allow them to amend their petition to cure this

defect.

    In seeking to persuade us to hold that the trial court did

have jurisdiction to allow their amendment motion, Petitioners

argue   that   the   timely   filing   of   their   certiorari   petition,

standing alone, sufficed to give the trial court jurisdiction

over their challenge to the issuance of the relevant conditional

use permit regardless of their failure to join Buie Lakes as a

party respondent.      In support of this proposition, Petitioners

cite N.C. Gen. Stat. § 63-34(a), which provides that a “petition

[challenging a board decision] shall be presented to the court

within 30 days after the decision is filed in the office of the

board.”   As a result of the fact that the statutory provision in

question relates exclusively to the adoption of airport zoning

regulations and the fact that Petitioners have completely failed

to satisfy the applicable jurisdictional prerequisites for the

filing of a valid certiorari petition challenging the issuance

of a conditional use permit as set out in N.C. Gen. Stat. §

160A-393(e), Petitioners’ reliance upon N.C. Gen. Stat. § 63-

34(a) is misplaced.

    In addition, Petitioners argue that the trial court had the

authority to allow, and was in fact obligated to allow, their
                                -12-
amendment motion pursuant to the principles enunciated in our

decision in Mize.    In Mize, the petitioners filed a petition

seeking the issuance of a writ of certiorari for the purpose of

challenging a decision that they could no longer use their land

for airport-related purposes.    80 N.C. App. at 280, 341 S.E.2d

at 768.   Although the trial court dismissed the petition for

failing to join a necessary party pursuant to N.C. Gen. Stat. §

1A-1, Rule 12(b)(7), id. at 281, 341 S.E.2d at 768, we reversed

that decision on the grounds that a proceeding should only be

dismissed based upon a failure to join a necessary party in the

event that the defect in question could not be cured and that,

since it was possible to join the missing party, the trial court

abused its discretion by dismissing the review proceeding.       Id.

at 283-84, 341 S.E.2d at 769-70.       Petitioners’ reliance on Mize

is, however, misplaced.

    In deciding Mize, this Court specifically noted that:

          The language of [N.C. Gen. Stat. §] 153A-345
          requires only that any petition seeking
          review by the superior court be filed with
          the clerk of superior court within 30 days
          after the decision of the Board is filed or
          after a written copy has been delivered to
          every aggrieved party.       The petitioners
          complied with all the express requirements
          of this vague statute by filing a petition
          in Mecklenburg County Superior Court within
          30 days of the decision of the Board.
                                            -13-
Id. at 283, 341 S.E.2d at 769.                    As a result, although the Mize

petitioners failed to join a necessary party, they did comply

with all of the statutorily prescribed prerequisites for the

filing       of    a     valid   certiorari       petition.      The   same    is     not,

however, true in this case given that                         Petitioners failed to

comply with the additional statutory requirements for a valid

certiorari petition spelled out in N.C. Gen. Stat. § 160A-393, a

statutory section which was enacted over two decades after the

issuance of our decision in Mize.                   2009 N.C. Sess. Laws c. 421,

s. 1(a).          As a result, given that the petitioners’ failure to

join a necessary party in Mize did not, unlike the failure to

join     a        necessary       party     at     issue      here,    constitute       a

jurisdictional defect, Mize provides no basis for an award of

the relief which Petitioners seek in this case.

       Moreover,          Petitioners      contend     that     the    trial    court’s

refusal to refrain from allowing Respondents’ dismissal motion

and to allow their amendment motion instead is inconsistent with

the principles enunciated in N.C. Gen. Stat. § 1A-1, Rule 15.

Even assuming that N.C. Gen. Stat. § 1A-1, Rule 15, provided a

basis for the allowance of Petitioners’ amendment motion despite

the    fact       that    the    trial    court    lacked   jurisdiction       over   the

petition due to Petitioners’ failure to join Buie Lakes as a

party respondent and, thus, applies in certiorari proceedings
                                         -14-
such as this one, we still do not find Petitioners’ argument

persuasive.

      As we have previously noted, the North Carolina Rules of

Civil   Procedure    “govern       the    procedure     in   the    superior      and

district courts of the State of North Carolina in all actions

and   proceedings    of    a     civil    nature   except    when       a   differing

procedure is prescribed by statute,” N.C. Gen. Stat. § 1A-1,

Rule 1, including special proceedings.                  See Macon v. Edinger,

303 N.C. 274, 279, 278 S.E.2d 256, 259 (1981).                However, neither

this Court nor the Supreme Court has ever held that the North

Carolina Rules of Civil Procedure, considered in their entirety,

apply in certiorari proceedings conducted pursuant to N.C. Gen.

Stat. § 160A-393, which, as we have already noted, bear a much

greater resemblance to appellate proceedings than to ordinary

civil actions.      Although certain subsections in N.C. Gen. Stat.

§ 160A-393 provide for the utilization of specific provisions of

the   North   Carolina     Rules     of    Civil    Procedure      in       certiorari

proceedings,   e.g.,      N.C.    Gen.    Stat.    §§   160A-393(f)         (requiring

that service of the writ be effectuated in accordance with N.C.

Gen. Stat. § 1A-1, Rule 4), and 160A-393(h) (providing for the

consideration of intervention petitions in accordance with N.C.

Gen. Stat. § 1A-1, Rule 24), nothing in N.C. Gen. Stat. § 160A-

393 provides for the use of the procedures outlined in N.C. Gen.
                                    -15-
Stat. § 1A-1, Rule 15, in such proceedings.                However, despite

the absence of any statutory justification for concluding that

the principles enunciated in N.C. Gen. Stat. § 1A-1, Rule 15,

should   be   incorporated   into   certiorari     proceedings        conducted

pursuant to N.C. Gen. Stat. § 160A-393, we do agree that some

sort     of     amendment    procedure        should,      in     appropriate

circumstances, be available in such proceedings.                 As a result,

we will assume, without deciding, that the principles enunciated

in N.C. Gen. Stat. § 1A-1, Rule 15, govern the allowance of

amendment motions in certiorari proceedings conducted pursuant

to N.C. Gen. Stat. § 160A-393.

       According to N.C. Gen. Stat. § 1A-1, Rule 15(a), a party to

civil litigation has a right to amend his or her pleading as a

matter of right prior to the service of a responsive pleading.

After that point, however, the party must obtain leave of court

to   amend    its   pleadings,   with   the   trial     courts   having   been

instructed     that    requested    amendments        should     be    “freely”

authorized “when justice so requires.”           N.C. Gen. Stat. § 1A-1,

Rule 15(a).     “Acceptable reasons for which a motion to amend may

be denied are ‘undue delay, bad faith, dilatory motive, repeated

failure to cure deficiencies, undue prejudice, and futility of

the amendment.’”      Nationsbank of N.C., N.A. v. Baines, 116 N.C.

App. 263, 268, 447 S.E.2d 812, 815 (1994) (quoting Coffey v.
                                         -16-
Coffey, 94 N.C. App. 717, 722, 381 S.E.2d 467, 471 (1989), disc.

review    improvidently        granted,     326    N.C.         586,    391      S.E.2d       40

(1990)).       Although “[a] claim asserted in an amended pleading is

deemed to have been interposed at the time the claim in the

original pleading was interposed, unless the original pleading

does not give notice of the transactions, occurrences, or series

of transactions or occurrences, to be proved pursuant to the

amended pleading,” N.C. Gen. Stat.                  §    1A-1, Rule 15(c), this

“relation back” rule “does not apply to the naming of a new

party-defendant to the action.”                 Crossman v. Moore, 341 N.C.

185,    187,    459   S.E.2d      715,   717    (1995);         see    also      Piland       v.

Hertford Cnty. Bd. of Comm’rs, 141 N.C. App. 293, 301-02, 539

S.E.2d 669, 674 (2000) (holding that “the plaintiffs’ attempt to

amend the summons and complaint in the instant case by changing

the    name    of   the   party-defendant         [in   a   case       arising         from    a

challenge to a rezoning decision] to Hertford County in place of

the Board of Commissioners effectively seeks to add a new party-

defendant      rather     than    merely    correct         a    misnomer,         and    the

relation-back rule therefore cannot apply”).

       Although     the   trial    court    did    not      specify         a   ground    for

denying Petitioners’ amendment motion in its order, the record

clearly       reflects    that     any     amendment        of        the       sort     which

Petitioners sought leave to make would have been futile.                                As we
                                     -17-
have    already   noted,   Petitioners      were   required    to    file   their

certiorari petition within “30 days after the decision of the

board is filed in such office as the ordinance specifies, or

after a written copy thereof is delivered to every aggrieved

party who has filed a written request for such copy with the

secretary or chairman of the board at the time of its hearing of

the case, whichever is later.”          N.C. Gen. Stat. § 153A-345(e2).

Given    that   the   Board   of   Commissioners    voted     to    approve   the

challenged conditional use permit on 2 July 2012 and that the

written order approving the permit was certified on 16 July

2012, the amendment motion appears to have been made long after

the expiration of the thirty day period specified in N.C. Gen.

Stat. § 153A-345(e2).          Since the amendment which Petitioners

sought to make effectively added a party to this proceeding and

since amendments adding new parties do not relate back to the

time of the original filing, any amendment of the nature sought

by Petitioners would have been futile.             Thus, assuming that N.C.

Gen. Stat. § 1A-1, Rule 15, governs the process of amending a

certiorari petition filed pursuant to N.C. Gen. Stat. § 160A-393

and that, as Petitioners suggest, it provides an independent

basis for the allowance of an amendment motion despite the fact

that the trial court lacked jurisdiction over the underlying

certiorari proceeding, the trial court had ample justification
                                         -18-
for denying the proposed amendment on futility grounds and did

not,    for   that   reason,     err    by    denying     Petitioners’     amendment

motion.

       In attempting to persuade us that their amendment was not

subject to denial on futility-related grounds, Petitioners note

that the thirty day period specified in N.C. Gen. Stat. § 153A-

345(e2) did not begin to run until the date upon which the

challenged     decision        was    filed     and    argue    that    “the   record

prepared by Robeson County even fails to show when the time to

file the petition expired.”              The fundamental problem with this

argument is, however, that courts “will not take judicial notice

of a municipal ordinance,” High Point Surplus Co. v. Pleasants,

263    N.C.   587,    591,     139     S.E.2d    892,     895   (1965),    and     that

compliance with any time limitations applicable to the filing of

a     certiorari     petition        constitutes      a   requirement      which    is

jurisdictional in nature.               McCrann, __ N.C. App. at __, 716

S.E.2d at 670.        As a result of the fact that a valid certiorari

petition must contain sufficient allegations to establish the

court’s jurisdiction, Davis v. Hiatt, 326 N.C. 462, 465, 390

S.E.2d 338, 340 (1990) (stating that, “if a petition alleges

facts     sufficient      to     establish       the      right    of     review    on

certiorari[,] its validity as a pleading is not impaired by the

fact [that] the petitioner does not specifically pray that the
                                            -19-
court    issue    a    writ    of     certiorari”),         and      the    fact    that    a

“[f]ailure       to     meet    the     pleading          requirements         for     this

extraordinary writ deprives the superior court of subject matter

jurisdiction      of    the    particular        matter     over     which    the    moving

party seeks review,” N.C. Cen. Univ., 122 N.C. App. at 613, 471

S.E.2d at 118, the trial court lacked jurisdiction to consider

the substantive allegations of the petition in the absence of an

allegation    and      proof   that    the       petition      had   been    filed     in   a

timely manner.         In view of the fact that Petitioner failed to

allege   or   prove     the    nature       of     the   act    which      triggered    the

running of the thirty day period set out in N.C. Gen. Stat. §

153A-345(e2)      as    set     out    in     the    applicable         Robeson      County

ordinance and the fact that the applicable thirty day period

would have expired well before the date upon which Petitioners

sought leave to amend their petition to add Buie Lakes as a

party respondent on the basis of any of the dates specified in

or inferable from the petition, the fact that the record does

not definitively establish the date upon which the challenged

conditional use permit was filed or served cuts against, rather

than in favor of, Petitioners’ position.                       As a result, none of

Petitioners’ challenges to the denial of their amendment motion

have merit.

                                    III. Conclusion
                             -20-
    Thus, for the reasons set forth above, we conclude that

none of Petitioners’ challenges to the trial court’s order have

merit.   As a result, the trial court’s order should be, and

hereby is, affirmed.

    AFFIRMED.

    Judges CALABRIA and STEPHENS concur.

    Report per Rule 30(e).